Examiner’s Comment
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose an apparatus comprising: a control circuit that includes: a transconductance amplifier configured to generate an initial threshold value based on an input voltage and the number of voltage regulator circuits that are currently active; a digital-to-analog converter (DAC) configured to generate an adjustment signal based on the number of voltage regulator circuits that are currently active; and a summing circuit configured to generate an adjustable threshold value based on the initial threshold value and the adjustment signal, in combination with all the limitations set forth in claim 1. 	Regarding claim 11, the prior art fails to teach or disclose a method comprising: generating the second signal comprises: generating, using a transconductance amplifier, an initial signal based on an input voltage and a number of the plurality of voltage regulator circuits that are currently active; generating, using a digital-to-analog converter (DAC), an adjustment signal based on the number of plurality of voltage regulator circuits that are currently active; and combining, using a summing circuit, the initial signal and the adjustment signal to generate the second signal, in combination with all the limitations set forth in claim 11. 	Regarding claim 17, the prior art fails to teach or disclose a system comprising: a control circuit that includes: a decoder having a plurality of inputs corresponding to ones of the plurality of environmental parameters and generate configured to generate a first digital value indicative of an adjustable threshold; and an analog-to-digital converter (ADC) configured to generate a second digital value based on the output current=, in combination with all the limitations set forth in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838